* Corpus Juris-Cyc References: Criminal Law, 16CJ, p. 696, n. 60; p. 698, n. 80 New. Unsupported testimony of accomplice to be accepted with caution, see 1 R.C.L. 166; 1 R.C.L. Supp. 53; 4 R.C.L. Supp. 9; 6 R.C.L. Supp. 6.
The appellant was indicted and convicted in the circuit court of De Soto county of the crime of petit larceny, and fined one hundred dollars, and sentenced to thirty days' imprisonment. From that judgment appellant prosecutes this appeal.
Appellant's conviction of the crime of larceny rested alone on the testimony of an alleged accomplice, state's witness, Charles Bobbitt. The testimony of this witness stood uncorroborated either by direct or circumstantial evidence. He is a self-confessed thief. When he testified as a witness for the state, he had been convicted in the courts of De Soto county of several thefts. The uncontradicted evidence of several credible witnesses showed that his reputation for truth and veracity in the neighborhood in which he lived was bad, and that, judging from such reputation, they would not believe him on oath. While, on the other hand, the evidence of numerous credible witnesses showed that appellant had the reputation and character in the neighborhood in which he lived of being a law-abiding citizen. In addition, before appellant was charged with the crime of which he was convicted, the witness, Charles Bobbitt, voluntarily made an affidavit that appellant had no connection whatever with the crime, but that the cotton, the subject of the larceny, had been stolen by himself and others than appellant.
It is true that, under the law, one may be convicted of crime on the unsupported testimony of an alleged accomplice. Such testimony, however, should be viewed with great caution and suspicion. If the testimony of the alleged accomplice is so weak as not to be believable by the reasonable mind, it should be rejected as amounting to no substantial evidence of guilt. Viewed in the light of all the facts and surrounding circumstances as revealed by the witnesses, we think the testimony of the witness, Bobbitt, falls within that category. As stated, *Page 819 
before he went on the witness stand he voluntarily made oath that appellant had no part in the crime of the larceny of the cotton. Then he went upon the witness stand and testified that appellant did have a part in the crime, that he suggested it and furnished the means of conveying the cotton from the place where it was stolen to the home of the witness, Bobbitt. Furthermore, the witness, Bobbitt, upon cross-examination admitted that appellant did not profit to any extent whatever by the larceny of the cotton; that, on the contrary, appellant paid the witness, Bobbitt, the market value of the cotton, seven and one-half cents per pound in the seed. Putting the case differently somewhat, we have a conviction here based alone on the testimony of an alleged accomplice who is a common thief and a common liar, and, in addition, whose story itself has many of the earmarks of falsehood. We do not think it amounted to any substantial evidence at all. Under the authority of Hunter v. State,137 Miss. 276, 102 So. 282, and Abele v. State, 138 Miss. 772,103 So. 370, we think the appellant was entitled to a directed verdict of not guilty.
Reversed and judgment here for appellant.